

116 S392 IS: To clarify that funding for the standard setting body designated pursuant to section 19(b) of the Securities Act of 1933 is not subject to the sequester.
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 392IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Mr. Enzi introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo clarify that funding for the standard setting body designated pursuant to section 19(b) of the
			 Securities Act of 1933 is not subject to the sequester.
	
 1.ClarificationSection 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) does not apply with respect to the funding of the standard setting body designated pursuant to section 19(b) of the Securities Act of 1933 (15 U.S.C. 77s(b)).